Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into to be effective as of
the 2nd day of January, 2012 (the “Effective Date”), by and between Tronox LLC,
a Delaware limited liability company (together with its successors and assigns,
the “Company”), and Daniel D. Greenwell, an individual (the “Executive”).

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. Effective on the Effective Date, on the terms and
conditions set forth in this Agreement, the Company agrees to employ the
Executive and the Executive agrees to continue to be employed by the Company for
the Employment Period set forth in Section 2 and in the positions and with the
duties set forth in Section 3. Terms used herein with initial capitalization not
otherwise defined are defined in Section 25.

2. Term. The term of employment under this Agreement shall commence on the
Effective Date and continue until the third (3rd) anniversary of the Effective
Date (the “Term”). Commencing on January 2, 2015 and each anniversary thereof,
the Term shall automatically be extended by twelve (12) months unless either
party has provided written notice to the other at least ninety (90) days before
the end of the Term of its or his desire to not so extend the Term. The period
of time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to as the “Employment Period.”
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 9 hereof, subject to Section 10
hereof.

3. Position and Duties. During the Employment Period, the Executive shall serve
as the Chief Financial Officer of the Company’s ultimate parent company and
shall report directly to the Chief Executive Officer of the Company’s ultimate
parent company. The Executive shall have the duties, responsibilities and
authorities customarily associated with the position of Chief Financial Officer
in a company the size and nature of the Company. The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Company and shall be subject to, and shall comply in all material
respects with, the policies of the Company and the Company Affiliates applicable
to the Executive; provided that the Executive shall be entitled (i) to serve on
the corporate, civic or charitable boards or committees on which the Executive
is serving as of the Effective Date and has notified the Board of in writing,
(ii) to serve as a member of the board of directors of a reasonable number of
other companies, subject to the advance approval of the Board of Directors of
the Company (the “Board”), (iii) to serve on civic, charitable, educational,
religious, public interest or public service boards, and (iv) to manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.



--------------------------------------------------------------------------------

4. Place of Performance. During the Employment Period, the Executive shall be
based at the Company’s principal executive offices in Oklahoma City, Oklahoma
and, following the relocation of such offices, in Stamford, Connecticut;
provided that the Executive understands and agrees that the Executive may be
required to travel from time to time for business purposes.

5. Compensation and Benefits; Equity Awards.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than $440,000
per calendar year, less applicable deductions. In addition, the Company agrees
that upon the closing of the Exxaro Transaction (as defined in Section 10(e)),
the Executive’s Base Salary shall be reviewed to take into account the
additional responsibilities and duties associated with the Executive’s position
resulting from such transaction. Further, the Company agrees that upon the
relocation of the Executive to the Company’s new headquarters in Stamford,
Connecticut, the Company intends to recommend to the Board a cost of living
adjustment that will be applicable to all relocating employees, including the
Executive. Except as otherwise set forth in the preceding sentences, the Base
Salary shall be reviewed for increase by the Board (or a committee thereof) no
less frequently than annually and shall be increased in the discretion of the
Board (or a committee thereof) and any such adjusted Base Salary shall
constitute the “Base Salary” for purposes of this Agreement. The Base Salary
shall be paid in substantially equal installments in accordance with the
Company’s regular payroll procedures.

(b) Annual Bonus. During the Employment Period, the Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) under the Company’s annual
bonus plan (as in effect from time to time for senior executives) in respect of
each fiscal year that ends during the Employment Period, to the extent earned
based on performance against performance criteria. The performance criteria for
any particular fiscal year shall be determined by the Compensation Committee of
the Board (the “Committee”), in good faith, after consultation with the
Company’s Chief Executive Officer, no later than sixty (60) days after the
commencement of the relevant bonus period. The Executive’s target annual bonus
opportunity shall be no less than 75% of the Executive’s Base Salary as of the
beginning of the applicable performance period (the “Target Bonus”) if target
levels of performance for that year are achieved, up to a maximum of 150% of the
Executive’s Base Salary. The Executive’s Annual Bonus for a bonus period shall
be determined by the Committee after the end of the applicable bonus period and
shall be paid to the Executive in the calendar year following the year to which
such Annual Bonus relates when annual bonuses for that year are paid to other
senior executives of the Company generally.

(c) Sign-On Equity Award. On the Effective Date, the Company granted to the
Executive 7,333 shares of restricted stock under the Company’s 2010 Management
Equity Incentive Plan (the “Sign-On Equity Award”). The terms and conditions
applicable to the Sign-On Equity Award shall be as set forth in the award
agreement attached as Exhibit A hereto.

(d) Initial Equity Award. On the Effective Date, the Company granted to the
Executive 2,750 shares of restricted stock and 4,466 non-qualified stock options
under the

 

2



--------------------------------------------------------------------------------

Company’s 2010 Management Equity Incentive Plan, with an exercise price equal to
the fair market value of a common share on the date of grant (the “Initial
Equity Award”). The terms and conditions applicable to the Initial Equity Award
shall be as set forth in the award agreements attached as Exhibit B and Exhibit
C hereto.

(e) Equity Awards. Commencing in fiscal year 2013 and each year thereafter
during the Employment Period, the Executive shall be granted an annual equity
award under the Company’s 2010 Management Equity Incentive Plan (or successor
plan) with a grant date fair value equal to two (2) times the Executive’s Base
Salary on the first day of the applicable fiscal year (the “Annual Equity
Award”). The terms and conditions applicable to any Annual Equity Award shall be
determined by the Committee in accordance with the Company’s applicable
long-term incentive plan.

(f) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to four (4) weeks of paid vacation per calendar year (as prorated for
partial years) in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time. During the Employment
Period, the Executive shall be eligible to participate in such medical, dental
and life insurance, retirement and other plans as the Company may have or
establish from time to time on terms and conditions applicable to other senior
executives of the Company generally. The foregoing, however, shall not be
construed to require the Company to establish any such plans or to prevent the
modification or termination of such plans once established.

6. Expenses.

(a) Business Expenses. The Company shall reimburse the Executive promptly for
all expenses reasonably incurred by the Executive in the performance of his
duties in accordance with policies which may be adopted from time to time by the
Company following presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.

(b) Relocation and Temporary Housing. No later than September 1, 2013, the
Executive shall relocate to within reasonable commuting distance miles of the
Company’s headquarters (the “Relocation Area”). During the Employment Period and
upon presentation of substantiation and documentation as the Company may
reasonably specify from time to time, (i) the Executive will be entitled to be
reimbursed for the Executive’s reasonable relocation and moving expenses
associated with the relocation from the Executive’s current primary residence to
a residence within the Relocation Area, in accordance with the Company’s
relocation policy, (ii) in connection with the relocation of the Executive to
the Relocation Area, the Company shall pay or reimburse the Executive for the
Executive’s reasonable housing expenses in the Relocation Area up to $5,000 per
month through September 1, 2013, and (iii) the Executive will be entitled to be
reimbursed for the Executive’s reasonable travel and commuting expenses
associated with the Executive’s commute to the Company’s headquarters, through
September 1, 2013. The Company will fully gross-up any net federal, state or
local income tax incurred by the Executive in connection with any amount
provided under this Section 6(b), so that the economic benefit is the same to
the Executive as if such amount was provided on a non-taxable basis to the
Executive, which amount shall be paid to the Executive in accordance with Treas.
Reg. Section

 

3



--------------------------------------------------------------------------------

1.409A-3(i)(1)(v). All amounts payable under this Section 6(b) shall be
reimbursed only with respect to expenses incurred during the Employment Period,
except as otherwise provided in Section 10, and subject to the Executive’s
presentment to the Company of appropriate documentation.

7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and the Company Affiliates.
The Executive agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Company Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Company and the
Company Affiliates:

(a) Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not knowingly use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Executive’s duties with the Company as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable notice of the requirements to disclose and
an opportunity to object to such disclosure and the Executive shall cooperate
with the Company in filing such objection; (ii) as to information that becomes
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 7(a) or (iii) as to
disclosure which are reasonably necessary to be made in connection with a good
faith judicial proceeding to enforce or defend the Executive’s rights under this
Agreement or any other agreement between the Executive and the Company.

(b) Materials. The Executive will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate in his possession or under his control at any
time upon the reasonable request of the Company and in any event promptly after
termination of the Executive’s employment. The Executive agrees to identify and
return to the Company any copies of any Confidential Information after the
Executive ceases to be employed by the Company. Anything to the contrary
notwithstanding, nothing in this Section 7 shall prevent the Executive from
retaining a home computer (provided all Confidential Information has been
removed), papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

 

4



--------------------------------------------------------------------------------

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not, except in the furtherance of the Executive’s duties
hereunder, solicit, entice, persuade or induce any individual who is employed by
the Company or the Company Affiliates (or who was so employed within six
(6) months prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or the
Company Affiliates, and the Executive shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Executive’s responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee, shall not be deemed a violation of this Section 7(c); in
each case, to the extent the Executive does not encourage the former employee to
become employed by a company or business that employs the Executive or with
which the Executive is otherwise associated (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant,
contractor, director or otherwise).

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing for a Competitive Enterprise any
Customer for the purpose of providing and/or selling any products that are
provided and/or sold by the Company or its subsidiaries, or performing any
services that are performed by the Company or its subsidiaries, (B) interfere
with or damage (or attempt to interfere with or damage) any relationship and/or
agreement between the Company or its subsidiaries and any Customer or
(C) associate (including, but not limited to, association as a sole proprietor,
owner, employer, partner, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor, director or otherwise) with
any Competitive Enterprise; provided, however, that Executive may own, as a
passive investor, securities of any such entity that has outstanding publicly
traded securities so long as his direct holdings in any such entity shall not in
the aggregate constitute more than one percent (1%) of the voting power of such
entity. The Executive acknowledges that this covenant has a unique, very
substantial and immeasurable value to the Company, that the Executive has
sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Company and equitable enforcement of the covenant
would be proper.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

 

5



--------------------------------------------------------------------------------

(e) Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(f) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and the Company Affiliates
will be irreparably injured, the full extent of the damages to the Company and
the Company Affiliates will be impossible to ascertain, monetary damages will
not be an adequate remedy for the Company and the Company Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Executive expressly waives. The Executive
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Executive agrees
that each of the Executive’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

8. Mutual Non-Disparagement. During the Employment Period and for the two year
period following the Date of Termination, other than in the good faith
performance of the Executive’s duties to the Company, its ultimate parent and
their affiliates while the Executive is employed by the Company, the Executive
agrees not to make public statements or communications that disparage the
Company, its business, services, products or its affiliates or its or their
current, former or future directors or executive officers (in their capacity as
such), or with respect to any current or former director or executive officer of
the Company or its affiliates (in their capacity as such). During the Employment
Period and for the two year period following Date of Termination, the Company
agrees that it shall not, and that it shall instruct its directors, executive
officers and employees to not, make public statements or communications that
disparage the Executive, other than in the good faith performance of their
duties to the Company. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) or in connection
with any arbitral or judicial proceeding to enforce or defend the Executive’s or
the Company’s rights under this Agreement or any other agreement between the
parties hereto.

9. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

6



--------------------------------------------------------------------------------

(ii) By the Company. The Company may terminate the Executive’s employment:

(A) Disability. For Disability;

(B) Cause. For Cause or without Cause; or

(iii) Notice of Non-Renewal of the Term. If the Company or the Executive
provides a notice of non-renewal of the Term in accordance with Section 2, the
Executive’s employment shall terminate upon expiration of the Term.

(iv) By the Executive. The Executive may terminate his employment for any reason
or for no reason by giving thirty (30) days advance Notice of Termination to the
Company (or ninety (90) days in the event of a termination for Good Reason as
provided in Section 10(d) hereof).

(b) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death or a notice of
non-renewal of the Term) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination.

(c) Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.

10. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death pursuant to Section 9(a)(i), the
Employment Period shall terminate without further notice or any action required
by the Company or the Executive’s legal representatives. Upon the Executive’s
death, the Company shall pay or provide to the Executive’s representative or
estate (i) all Accrued Benefits, if any, to which the Executive is entitled,
(ii) a pro-rata portion of the Executive’s Annual Bonus for the fiscal year in
which the Executive’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365) payable at the same time bonuses
for such year are paid to other senior executives of the Company (the “Pro-Rata
Bonus”), and (iii) subject to (A) the Executive’s (or in the event of the
Executive’s death, his dependent’s) timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Executive’s (or in the event of the Executive’s death, his
dependent’s) continued copayment of premiums at the

 

7



--------------------------------------------------------------------------------

same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C) the Executive’s (or in the event of
the Executive’s death, his dependent’s) continued compliance with the
obligations in Sections 7 and 8 hereof, continued participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for a period of twelve (12) months at the Company’s expense, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Company shall
immediately cease (the benefits and conditions specified in this
Section 10(a)(iii), “COBRA Coverage”). Except as set forth herein, the Company
shall have no further obligation to the Executive (or the Executive’s legal
representatives or estate) under this Agreement.

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 9(a)(ii)(A), the Company shall pay to the Executive (i) all Accrued
Benefits, if any, to which the Executive is entitled, (ii) the Pro-Rata Bonus,
and (iii) twelve (12) months of COBRA Coverage. Except as set forth herein, the
Company shall have no further obligations to the Executive (or the Executive’s
legal representatives) under this Agreement.

(c) Termination by the Company for Cause, by the Executive without Good Reason,
or upon Expiration of the Term. If, during the Employment Period, the Company
terminates the Executive’s employment for Cause pursuant to Section 9(a)(ii)(B),
the Executive terminates his employment without Good Reason, or upon termination
of the Executive’s employment at the expiration of the Term pursuant to a notice
of non-renewal by either party in accordance with Section 2 hereof, the Company
shall pay to the Executive all Accrued Benefits (other than, in the event the
Company terminates the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason, the amount specified in
Section 25(a)(iii)), if any, to which the Executive is entitled. Except as set
forth herein, the Company shall have no further obligations to the Executive
under this Agreement.

(d) Certain Terminations Prior to or After a Change in Control. If, prior to the
occurrence of a Change in Control or after the 12-month protection period has
expired in Section 10(e), the Company terminates the Executive’s employment
during the Employment Period other than for Cause, death or Disability or if the
Executive terminates his employment hereunder with Good Reason, the Company
shall pay or provide the Executive (or the Executive’s estate, if the Executive
dies after such termination but before receiving such amount) (i) all Accrued
Benefits, if any, to which the Executive is entitled; (ii) the Pro-Rata Bonus;
(iii) a lump sum payment of an amount equal to the product of (x) one (1.0) and
(y) the sum of the Executive’s (I) Base Salary, and (II) Target Bonus, payable
in a lump sum on the first payroll date following the execution (and
non-revocation) of the general release of claims described in Section 10(f),
subject to Section 10(g), and (iv) twelve (12) months of COBRA Coverage.

(e) Certain Terminations Following a Change in Control. If, upon or within
twelve (12) months following the date of consummation of any Change in Control,
the Company terminates the Executive’s employment other than for Cause, death or
Disability or if the Executive terminates his employment hereunder with Good
Reason, the Company shall pay or

 

8



--------------------------------------------------------------------------------

provide the Executive (or the Executive’s estate, if the Executive dies after
such termination but before receiving such amount) (i) all Accrued Benefits, if
any, to which the Executive is entitled; (ii) the Pro-Rata Bonus; (iii) a lump
sum payment of an amount equal to the product of (x) two (2.0) and (y) the sum
of the Executive’s (I) Base Salary, and (II) Target Bonus, payable in a lump sum
on the first payroll date following the execution (and non-revocation) of the
general release of claims described in Section 10(f), subject to Section 10(g);
and (iv) eighteen (18) months of COBRA Coverage. For the avoidance of doubt,
Change in Control shall include the consummation of the transactions
contemplated by the Amended and Restated Transaction Agreement by and among
Tronox Incorporated, Tronox Limited, Concordia Acquisition Corporation,
Concordia Merger Corporation, Exxaro Resources Limited, Exxaro Holdings Sands
(Proprietary) Limited and Exxaro International BV, dated as of April 20, 2012,
as amended from time to time (the “Exxaro Transaction”). In addition, Change in
Control shall also mean any transaction or event or combination of transactions
or events, that results in Exxaro, or any of its affiliated entities, owning or
controlling more than fifty percent (50%) of the stock of the combined company
formed pursuant to the Exxaro Transaction.

(f) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits, the Executive must execute and deliver to the Company and not
revoke a general release of claims in favor of the Company in substantially the
form attached on Exhibit D hereto. Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the Executive’s Date of Termination. The Company shall deliver to the
Executive the appropriate form of release of claims for the Executive to execute
within five (5) business days following the Date of Termination.

(g) Liquidated Damages. The parties acknowledge and agree that the damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to the Executive under Section 10(d) shall constitute liquidated damages
for any such termination. The Executive agrees that, except for such other
payments and benefits to which the Executive may be entitled as expressly
provided by the terms of this Agreement or any other applicable benefit plan or
compensation arrangement (including equity-related awards), such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment.

(h) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 10
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 24 hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

(i) No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent

 

9



--------------------------------------------------------------------------------

employment he may obtain. The Company’s obligation to make any payment pursuant
to, and otherwise to perform its obligations under, this Agreement shall not be
affected by any offset, counterclaim or other right that the Company or the
Company Affiliates may have against the Executive for any reason.

(j) 280G Payments. In the event the Company determines in good faith that any
payments, entitlements or benefits (whether made or provided pursuant to this
Agreement or otherwise) provided to the Executive constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and may be subject to an excise tax imposed
pursuant to Section 4999 of the Code, then, if the Executive would be placed in
a better after-tax position, the Executive’s “parachute payments” will be
reduced to an amount determined by the Company in good faith to be the maximum
amount that may be provided to the Executive without resulting in any portion of
such “parachute payment” being subject to such excise tax. The payment reduction
contemplated by the preceding sentence shall be implemented as follows: first,
by reducing any payments to be made to the Executive under Section 10(d)(ii) and
(iii) or Section 10(e)(ii) and (iii), as applicable; second, by reducing any
other cash payments to be made to the Executive but only if the value of such
cash payments is not greater than the parachute value of such payments; third,
by cancelling the acceleration of vesting of any outstanding equity-based
compensation awards that are subject to performance vesting, the performance
goals for which were met as of the Executive’s date of termination or if later
the date of the occurrence of the change in control; fourth, by cancelling the
acceleration of vesting of any restricted stock or restricted stock unit awards;
fifth, by eliminating the Company’s payment of the cost of any post-termination
continuation of medical and dental benefits for the Executive and his eligible
dependents and sixth, by cancelling the acceleration of vesting of any stock
options or stock appreciation rights. In the case of the reductions to be made
pursuant to each of the above-mentioned clauses, the payment and/or benefit
amounts to be reduced and the acceleration of vesting to be cancelled shall be
reduced or cancelled in the inverse order of their originally scheduled dates of
payment or vesting, as applicable, and shall be so reduced (x) only to the
extent that the payment and/or benefit otherwise to be paid or the vesting of
the award that otherwise would be accelerated, would be treated as a “parachute
payment” within the meaning of Section 280G(b)(2)(A) of the Code, and (y) only
to the extent necessary to achieved the required reduction hereunder.

11. Indemnification. During the Employment Period and thereafter, the Company
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Employment Period and thereafter, the Company also

 

10



--------------------------------------------------------------------------------

shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Company prompt written notice
thereof; provided that the failure to give such notice shall not affect the
Executive’s right to indemnification. The Company shall be entitled to assume
the defense of any such proceeding and the Executive will use reasonable efforts
to cooperate with such defense. To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Company and shall be entitled to separate
representation at the Company’s expense by counsel selected by the Executive
(provided that the Company may reasonably object to the selection of counsel
within ten (10) business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense. This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

12. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Company:

Tronox LLC

3301 NW 150th Street

Oklahoma City, OK 73134

Attention: General Counsel

 

  (ii) If to the Executive:

Address last shown on the Company’s records.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 8, 10, 11, 12, 13, 15, 16, 17, 19, 20, 21,
23, 24 and 25 hereof and this Section 14 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. Unless provided by
applicable law, the Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise, including, without limitation, any assumption
or assignment agreed upon in connection with the Exxaro Transaction.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of New York (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

20. Waiver of Jury Trial. Each of the parties agrees that any dispute between
the parties shall be resolved only in the courts of the State of New York or the
United States District

 

12



--------------------------------------------------------------------------------

Court for the Southern District of New York and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits in any proceeding relating to this Agreement or the
Executive’s employment by the Company or any Company Affiliate, or for the
recognition and enforcement of any judgment in respect thereof (a “Proceeding”),
to the exclusive jurisdiction of the courts of the State of New York, the court
of the United States of America for the Southern District of New York, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Proceeding shall be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Executive’s
employment by the Company or any Company Affiliate, or the Executive’s or the
Company’s performance under, or the enforcement of, this Agreement, (d) agrees
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party at the Executive’s or the
Company’s address as provided in Section 12 hereof, and (e) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of New York.

21. Entire Agreement. This Agreement and its Exhibits constitute the entire
agreement between the parties respecting the subject matter hereof, there being
no representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof.

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

23. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

24. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. If the Executive notifies the Company (with specificity as to the
reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code

 

13



--------------------------------------------------------------------------------

Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment”, “Date of
Termination” or like terms shall mean “separation from service.” If the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(ii) the date of the Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 24(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

14



--------------------------------------------------------------------------------

25. Definitions.

(a) “Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus, (iii) any unpaid Annual
Bonus for performance periods which have ended prior to the Date of Termination;
(iv) any accrued and unpaid vacation and/or sick days; (v) any amounts or
benefits owing to the Executive or to the Executive’s beneficiaries under the
then applicable benefit plans of the Company (excluding any severance plan,
program, agreement or arrangement) and any accrued and vested equity-incentive
awards which shall be treated in accordance with, and subject to, the terms and
conditions of the applicable grant agreement(s) and equity plan(s) under which
such awards were granted; and (vi) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 6 or
Section 10. Amounts payable under (A) clauses (i), (ii) and (iv) shall be paid
promptly after the Date of Termination, (B) clauses (iii) and (v) shall be paid
in accordance with the terms and conditions of the applicable plan, program or
arrangement, and (C) clause (vi) shall be paid in accordance with the terms of
the applicable expense policy.

(b) “Cause” means (i) the Executive’s conviction of, or plea of nolo contendere
to, a felony (other than for a traffic violation); (ii) the Executive’s
continued failure to substantially perform the Executive’s material duties
hereunder (other than due to a mental or physical impairment) after receipt of
written notice from the Company that specifically identifies the manner in which
the Executive has substantially failed to perform the Executive’s material
duties and specifies the manner in which the Executive may substantially perform
his material duties in the future; (iii) an act of fraud or gross or willful
material misconduct by the Executive; or (iv) the Executive’s material breach of
Sections 7(c) and 7(d). Anything herein to the contrary notwithstanding, the
Executive shall not be terminated for “Cause” hereunder unless (A) written
notice stating the basis for the termination is provided to the Executive and
(B) as to clauses (ii) or (iv) of this paragraph, he is given fifteen (15) days
to cure the neglect or conduct that is the basis of such claim, to the extent
curable.

(c) “Change in Control” shall have the meaning set forth in the Company’s 2010
Management Equity Incentive Plan as well as the meaning set forth in
Section 10(e).

(d) “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

(e) “Competitive Enterprise” means (i) a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in
competition with the Company or its subsidiaries with respect to the mining,
processing and sales of mineral sands and titanium bearing ores and/or TiO2
pigment (the “Company’s Business”) (a) in the United States of America, (b) any
other country where the Company or its subsidiaries operates facilities or sells
products, in each case related to the Company’s Business, but only if the
Executive had operational, financial reporting, marketing or other
responsibility or oversight for the facility or business in the respective
country. Notwithstanding the foregoing, in the event a business enterprise has
one or more lines of business that do not involve the Company’s Business, the
Executive shall be permitted to associate with such business enterprise if, and
only if, the Executive does not participate in, or have supervisory authority
with respect to, any line of business involving the Company’s Business.

 

15



--------------------------------------------------------------------------------

(f) “Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to his employment by
the Company, shall not be considered Confidential Information.

(g) “Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or its subsidiaries provided services or sold any products to
within a twelve (12)-month period on, before or after the Executive’s Date of
Termination.

(h) “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 9(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Employment Period
by the Company pursuant to Section 9(a)(ii)(B) or by the Executive pursuant to
Section 9(a)(iv), the date specified in the Notice of Termination; or (v) if the
Executive’s employment is terminated upon the expiration of the Employment
Period pursuant to Section 2, the last day of the Employment Period.

(i) “Disability” means the inability of the Executive to perform the Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity, which is expected to exceed one hundred eighty (180) days (including
weekends and holidays) in any three hundred sixty-five (365)-day period, as
determined by the Executive’s treating physician in his or her reasonable
discretion.

(j) “Good Reason” means (i) any material diminution in the Executive’s titles,
duties or authorities or any removal of the Executive as Chief Financial Officer
of the Company’s ultimate parent company; (ii) a reduction in the Executive’s
Base Salary or target bonus opportunity as a percentage of Base Salary; (iii) a
material adverse change in the Executive’s reporting responsibilities to the
Chief Executive Officer of the Company’s ultimate parent company; (iv) the
assignment of duties substantially inconsistent with the Executive’s status as
an executive officer of the Company’s ultimate parent company; (v) a relocation
of the Executive’s primary place of employment to a location more than fifty
(50) miles from the location set forth in Section 4 (or such other place that
the Executive has otherwise consented to in writing); (vi) any other material
breach of this Agreement; or (vii) the failure of the Company to obtain the
assumption in writing of its obligations under the Agreement by any successor to
all

 

16



--------------------------------------------------------------------------------

or substantially all of the assets of the Company after a merger, consolidation,
sale or similar transaction in which such Agreement is not assumed by operation
of law. In order to invoke a termination for Good Reason, (A) the Executive must
provide written notice within ninety (90) days of the occurrence of any event of
“Good Reason,” (B) the Company must fail to cure such event within
thirty (30) days of the giving of such notice and (C) the Executive must
terminate employment within thirty (30) days following the expiration of the
Company’s cure period.

(k) “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve (12) months after the Executive’s Date of Termination.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of May 31, 2012, or have caused this Agreement to be duly executed
and delivered on their behalf.

 

TRONOX LLC By:   

/s/ Michael J. Foster        

  Name: Michael J. Foster  

Title: Vice President, General Counsel

          and Secretary

 

EXECUTIVE /s/ Daniel D. Greenwell          Daniel D. Greenwell

Employment Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

A-1



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

TRONOX INCORPORATED

2010 MANAGEMENT EQUITY INCENTIVE PLAN

* * * * *

Participant: Daniel D. Greenwell

Grant Date: January 2, 2012

Number of shares of Restricted Stock granted: 7,333

* * * * *

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Tronox Incorporated (the
“Company”), and the Participant specified above, pursuant to the Tronox
Incorporated 2010 Management Equity Incentive Plan (the “Plan”), which is
administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt Certain Defined Terms. This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time (subject to Section 13.1 of the Plan (or similar provision in
any successor plan)) unless such amendments are expressly intended not to apply
to the Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

2. Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise



--------------------------------------------------------------------------------

specifically provided for in the Plan or this Agreement. Subject to Section 5
hereof, the Participant shall not have the rights of a stockholder in respect of
the Shares underlying this Award until such Shares are delivered to the
Participant in accordance with Section 4 hereof.

3. Vesting.

(a) General. Except as otherwise provided in this Section 3, the shares of
Restricted Stock subject to this grant shall vest in equal installments on each
of the first three (3) anniversaries of the Grant Date; provided that the
Participant is then employed by the Company and/or one of its Subsidiaries or
Affiliates on such vesting date.

(b) Certain Terminations. Upon the Participant’s Termination due to the
Participant’s (i) death, (ii) Disability, (iii) Termination by the Company
without Cause or (iv) Termination by the Participant for Good Reason (as such
term is defined in the Participant’s employment agreement in effect on the Grant
Date), all unvested shares of Restricted Stock as of the date of such
Termination shall immediately become vested upon such Termination.

(c) Qualified Change in Control. One hundred percent (100%) of all remaining
unvested shares of Restricted Stock shall immediately become vested upon a
Qualified Change in Control; provided the Participant is continuously employed
by the Company or its Subsidiaries through such date. For purposes of this
Agreement, a “Qualified Change in Control” shall mean a Change in Control other
than a Change in Control occurring as a result of the consummation of the
transactions contemplated by the Amended and Restated Transaction Agreement by
and among Tronox Incorporated, Tronox Limited, Concordia Acquisition
Corporation, Concordia Merger Corporation, Exxaro Resources Limited, Exxaro
Holdings Sands (Proprietary) Limited and Exxaro International BV, dated as of
April 20, 2012, as amended from time to time (the “Exxaro Transaction”).
Provided; however, any modification or amendment to the Exxaro Transaction that
results in Exxaro, or any of its affiliated entities, owning or controlling more
than fifty percent (50%) of the stock of the combined company shall be deemed a
Qualified Change of Control.

(d) Exxaro Transaction. Upon the consummation of the Exxaro Transaction, the
shares of Restricted Stock that are scheduled to vest on the first anniversary
of the Grant Date (to the extent not previously vested) shall immediately vest;
provided that the Participant is then employed by the Company and/or one off its
Subsidiaries or Affiliates on such vesting date.

(e) Forfeiture. Subject to Section 3(b), all unvested shares of Restricted Stock
(determined after giving effect to any provision for accelerated vesting) shall
be immediately forfeited upon the Participant’s Termination for any reason.

4. Period of Restriction; Delivery of Unrestricted Shares. During the Period of
Restriction, the Restricted Stock shall bear a legend as described in
Section 7.5.2 of the Plan. When shares of Restricted Stock awarded by this
Agreement become vested, the Participant shall be entitled to receive
unrestricted Shares and if the Participant’s stock certificates contain



--------------------------------------------------------------------------------

legends restricting the transfer of such Shares, the Participant shall be
entitled to receive new stock certificates free of such legends (except any
legends (a) required by the Company’s Stockholders’ Agreement in effect on the
date hereof (the “Stockholders’ Agreement”) or (b) required for compliance with
any applicable securities laws).

5. Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to such the
shares of Restricted Stock, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid (or forfeited) at the time the Restricted
Stock becomes vested (or forfeited) pursuant to Section 3 hereof. If any
dividends or distributions are paid in Shares, the Shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid. The Participant may exercise full voting rights with respect to
the Restricted Stock granted hereunder.

6. Conditions. As a condition to the receipt of this Restricted Stock award, the
Company and the Participant acknowledge and agree to be bound by the terms of
the Stockholders’ Agreement, which is incorporated in, and made a part of, this
Agreement.

7. Non-transferability.

(a) Restriction on Transfers. Except as provided in Section 7(b) below, all
shares of Restricted Stock, and any rights or interests therein, (i) shall not
be sold, exchanged, transferred, assigned or otherwise disposed of in any way at
any time by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or by the laws of descent
and distribution, (ii) shall not be pledged or encumbered in any way at any time
by the Participant (or any beneficiary(ies) of the Participant) and (iii) shall
not be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of the
shares of Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the shares of Restricted Stock, contrary to the terms of this
Agreement and/or the Plan, shall be null and void and without legal force or
effect.

(b) Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of the Restricted Stock to one or more members of his/her Immediate
Family, to a trust established for the exclusive benefit of one or more members
of his/her Immediate Family, to a partnership in which all the partners are
members of his/her Immediate Family, or to a limited liability company in which
all the members are members of his/her Immediate Family.

8. Entire Agreement; Amendment. This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan, as in effect as of the date hereof. This Agreement may
also be modified



--------------------------------------------------------------------------------

or amended by a writing signed by both the Company and the Participant. The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

9. Acknowledgment of Participant. This award of Restricted Stock does not
entitle Participant to any benefit other than that granted under this Agreement.
Any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation. Participant understands and accepts
that the benefits granted under this Agreement are entirely at the discretion of
the Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

11. Withholding of Tax.

(a) General. As a condition to the distribution of Shares to the Participant,
the Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, authorizing
withholding from payroll and any other amounts payable to the Participant),
equal to the minimum amount required to be withheld to satisfy any federal,
provincial, state, local and foreign taxes of any kind (including, but not
limited to, the Participant’s FICA and SDI obligations) which the Company, in
its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Restricted Stock. Unless
the tax withholding obligations of the Company are satisfied, the Company shall
have no obligation to issue a certificate or book-entry transfer for such
Shares.

(b) Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 11(a), in the event that either (i) the Shares are not listed for
trading on an established securities exchange or (ii) are not freely tradeable,
in each case, on the date the Participant is entitled to receive unrestricted
Shares hereunder, then the Company shall deduct or withhold Shares having a Fair
Market Value equal to the minimum amount required to be withheld to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations). In connection with
Section 11(b)(ii), the Participant and the Company agree to use commercially
reasonable efforts to take such actions to permit the Shares to be freely
tradeable (e.g., implementing a 10b5-1 plan).

12. Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Stock to include in gross income for federal income tax purposes in
the year of issuance the Fair Market Value of such shares of Restricted Stock,
the Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct



--------------------------------------------------------------------------------

from any payment of any kind otherwise due to the Participant any federal, state
or local taxes of any kind required by law to be withheld with respect to the
Restricted Stock, as well as the rights set forth in Section 11 hereof. The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s, to file timely and properly the election under Section 83(b)
of the Code and any corresponding provisions of state tax laws if the
Participant elects to make such election, and the Participant agrees to timely
provide the Company with a copy of any such election.

13. Acceptance. The Participant shall forfeit the Restricted Stock if the
Participant does not execute this Agreement.

14. Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 14.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of vested Restricted Stock hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.

15. No Right to Employment. Any questions as to whether and when there has been
a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.

16. Notices. Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:



--------------------------------------------------------------------------------

(a) If such notice is to the Company, to the attention of the General Counsel of
the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

(b) If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

17. Compliance with Laws. The issuance of the Restricted Stock or unrestricted
Shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the Shares pursuant to this Agreement if any such issuance would violate any
such requirements.

18. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

21. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRONOX INCORPORATED By:    

Name:   Thomas Casey

Title:   Chief Executive Officer

 

PARTICIPANT       Name: Daniel D. Greenwell   Social Security Number:
                



--------------------------------------------------------------------------------

EXHIBIT B

 

B-1



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

TRONOX INCORPORATED

2010 MANAGEMENT EQUITY INCENTIVE PLAN

* * * * *

Participant: Daniel D. Greenwell

Grant Date: January 2, 2012

Number of shares of Restricted Stock granted: 2,750

* * * * *

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Tronox Incorporated (the
“Company”), and the Participant specified above, pursuant to the Tronox
Incorporated 2010 Management Equity Incentive Plan (the “Plan”), which is
administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt Certain Defined Terms. This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time (subject to Section 13.1 of the Plan (or similar provision in
any successor plan)) unless such amendments are expressly intended not to apply
to the Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

2. Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement. Subject to Section 5
hereof, the Participant shall not have the rights of a stockholder in respect of
the Shares underlying this Award until such Shares are delivered to the
Participant in accordance with Section 4 hereof.



--------------------------------------------------------------------------------

3. Vesting.

(a) General. Except as otherwise provided in this Section 3, the shares of
Restricted Stock subject to this grant shall vest in equal installments on each
of the first three (3) anniversaries of the Grant Date; provided that the
Participant is then employed by the Company and/or one of its Subsidiaries or
Affiliates on such vesting date.

(b) Certain Terminations. Upon the Participant’s Termination due to the
Participant’s (i) death, (ii) Disability, (iii) Termination by the Company
without Cause or (iv) Termination by the Participant for Good Reason (as such
term is defined in the Participant’s employment agreement in effect on the Grant
Date), all unvested shares of Restricted Stock as of the date of such
Termination shall immediately become vested upon such Termination.

(c) Qualified Change in Control. One hundred percent (100%) of all remaining
unvested shares of Restricted Stock shall immediately become vested upon a
Qualified Change in Control; provided the Participant is continuously employed
by the Company or its Subsidiaries through such date. For purposes of this
Agreement, a “Qualified Change in Control” shall mean a Change in Control other
than a Change in Control occurring as a result of the consummation of the
transactions contemplated by the Amended and Restated Transaction Agreement by
and among Tronox Incorporated, Tronox Limited, Concordia Acquisition
Corporation, Concordia Merger Corporation, Exxaro Resources Limited, Exxaro
Holdings Sands (Proprietary) Limited and Exxaro International BV, dated as of
April 20, 2012, as amended from time to time (the “Exxaro Transaction”).
Provided; however, any modification or amendment to the Exxaro Transaction that
results in Exxaro, or any of its affiliated entities, owning or controlling more
than fifty percent (50%) of the stock of the combined company shall be deemed a
Qualified Change of Control.

(d) Exxaro Transaction. Upon the consummation of the Exxaro Transaction, the
shares of Restricted Stock that are scheduled to vest on the first anniversary
of the Grant Date (to the extent not previously vested) shall immediately vest;
provided that the Participant is then employed by the Company and/or one off its
Subsidiaries or Affiliates on such vesting date.

(e) Forfeiture. Subject to Section 3(b), all unvested shares of Restricted Stock
(determined after giving effect to any provision for accelerated vesting) shall
be immediately forfeited upon the Participant’s Termination for any reason.

4. Period of Restriction; Delivery of Unrestricted Shares. During the Period of
Restriction, the Restricted Stock shall bear a legend as described in
Section 7.5.2 of the Plan. When shares of Restricted Stock awarded by this
Agreement become vested, the Participant shall be entitled to receive
unrestricted Shares and if the Participant’s stock certificates contain legends
restricting the transfer of such Shares, the Participant shall be entitled to
receive new stock certificates free of such legends (except any legends
(a) required by the Company’s Stockholders’ Agreement in effect on the date
hereof (the “Stockholders’ Agreement”) or (b) required for compliance with any
applicable securities laws).



--------------------------------------------------------------------------------

5. Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to such the
shares of Restricted Stock, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid (or forfeited) at the time the Restricted
Stock becomes vested (or forfeited) pursuant to Section 3 hereof. If any
dividends or distributions are paid in Shares, the Shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid. The Participant may exercise full voting rights with respect to
the Restricted Stock granted hereunder.

6. Conditions. As a condition to the receipt of this Restricted Stock award, the
Company and the Participant acknowledge and agree to be bound by the terms of
the Stockholders’ Agreement, which is incorporated in, and made a part of, this
Agreement.

7. Non-transferability.

(a) Restriction on Transfers. Except as provided in Section 7(b) below, all
shares of Restricted Stock, and any rights or interests therein, (i) shall not
be sold, exchanged, transferred, assigned or otherwise disposed of in any way at
any time by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or by the laws of descent
and distribution, (ii) shall not be pledged or encumbered in any way at any time
by the Participant (or any beneficiary(ies) of the Participant) and (iii) shall
not be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of the
shares of Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the shares of Restricted Stock, contrary to the terms of this
Agreement and/or the Plan, shall be null and void and without legal force or
effect.

(b) Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of the Restricted Stock to one or more members of his/her Immediate
Family, to a trust established for the exclusive benefit of one or more members
of his/her Immediate Family, to a partnership in which all the partners are
members of his/her Immediate Family, or to a limited liability company in which
all the members are members of his/her Immediate Family.

8. Entire Agreement; Amendment. This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan, as in effect as of the date hereof. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.



--------------------------------------------------------------------------------

9. Acknowledgment of Participant. This award of Restricted Stock does not
entitle Participant to any benefit other than that granted under this Agreement.
Any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation. Participant understands and accepts
that the benefits granted under this Agreement are entirely at the discretion of
the Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

11. Withholding of Tax.

(a) General. As a condition to the distribution of Shares to the Participant,
the Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, authorizing
withholding from payroll and any other amounts payable to the Participant),
equal to the minimum amount required to be withheld to satisfy any federal,
provincial, state, local and foreign taxes of any kind (including, but not
limited to, the Participant’s FICA and SDI obligations) which the Company, in
its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Restricted Stock. Unless
the tax withholding obligations of the Company are satisfied, the Company shall
have no obligation to issue a certificate or book-entry transfer for such
Shares.

(b) Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 11(a), in the event that either (i) the Shares are not listed for
trading on an established securities exchange or (ii) are not freely tradeable,
in each case, on the date the Participant is entitled to receive unrestricted
Shares hereunder, then the Company shall deduct or withhold Shares having a Fair
Market Value equal to the minimum amount required to be withheld to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations). In connection with
Section 11(b)(ii), the Participant and the Company agree to use commercially
reasonable efforts to take such actions to permit the Shares to be freely
tradeable (e.g., implementing a 10b5-1 plan).

12. Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Stock to include in gross income for federal income tax purposes in
the year of issuance the Fair Market Value of such shares of Restricted Stock,
the Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of



--------------------------------------------------------------------------------

any kind required by law to be withheld with respect to the Restricted Stock, as
well as the rights set forth in Section 11 hereof. The Participant acknowledges
that it is the Participant’s sole responsibility, and not the Company’s, to file
timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if the Participant elects to make
such election, and the Participant agrees to timely provide the Company with a
copy of any such election.

13. Acceptance. The Participant shall forfeit the Restricted Stock if the
Participant does not execute this Agreement.

14. Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 14.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of vested Restricted Stock hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.

15. No Right to Employment. Any questions as to whether and when there has been
a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.

16. Notices. Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:



--------------------------------------------------------------------------------

(a) If such notice is to the Company, to the attention of the General Counsel of
the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

(b) If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

17. Compliance with Laws. The issuance of the Restricted Stock or unrestricted
Shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the Shares pursuant to this Agreement if any such issuance would violate any
such requirements.

18. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

21. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRONOX INCORPORATED By:       Name: Thomas Casey Title:   Chief Executive
Officer PARTICIPANT   Name: Daniel D. Greenwell Social Security
Number:                                



--------------------------------------------------------------------------------

EXHIBIT C

 

C-1



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

TRONOX INCORPORATED 2010 MANAGEMENT EQUITY INCENTIVE PLAN

* * * * *

Participant: Daniel D. Greenwell

Grant Date: January 2, 2012

Per Share Exercise Price: $120.00

Number of Shares subject to this Option: 4,466

* * * * *

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Tronox
Incorporated, a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Tronox Incorporated 2010 Management Equity
Incentive Plan (the “Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan the Company will grant the
non-qualified stock option provided for herein to the Participant;

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
(subject to Section 13.1 of the Plan (or similar provision in any successor
plan)) unless such amendments are expressly intended not to apply to the grant
of the Option hereunder), all of which terms and provisions are made a part of
and incorporated in this Agreement as if they were each expressly set forth
herein. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control. Any capitalized term
not defined in this Agreement shall have the same meaning as is ascribed thereto
in the Plan.

2. Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, a non-qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of Option



--------------------------------------------------------------------------------

Shares specified above (the “Option Shares”). Except as otherwise provided by
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason. The Participant shall not have the rights of a
stockholder in respect of the Shares underlying this Award until such Shares are
delivered to the Participant in accordance with Section 4.

3. No Dividend Equivalents. The Participant shall not be entitled to receive a
cash payment in respect of the Option Shares underlying this Option on any
dividend payment date for the Shares.

4. Vesting and Exercisability of Option.

(a) General. Except as otherwise provided in this Section 4, this Option shall
vest and become exercisable in equal annual installments on each of the first
three (3) anniversaries of the Grant Date, provided that the Participant is then
employed by the Company or one of its Subsidiaries or Affiliates on each such
vesting date.

(b) Certain Terminations. Upon the Participant’s Termination due to the
Participant’s (i) death, (ii) Disability, (iii) Termination by the Company
without Cause or (iv) Termination by the Participant for Good Reason (as such
term is defined in the Participant’s employment agreement in effect on the Grant
Date), the unvested portion of this Option as of the date of such Termination
shall immediately become vested and exercisable upon such Termination.

(c) Change in Control. The unvested portion of the Option shall immediately
become vested and exercisable upon a Qualified Change in Control; provided the
Participant is continuously employed by the Company or its Subsidiaries through
such date. For purposes of this Agreement, a “Qualified Change in Control” shall
mean a Change in Control other than a Change in Control occurring as a result of
the consummation of the transactions contemplated by the Amended and Restated
Transaction Agreement by and among Tronox Incorporated, Tronox Limited,
Concordia Acquisition Corporation, Concordia Merger Corporation, Exxaro
Resources Limited, Exxaro Holdings Sands (Proprietary) Limited and Exxaro
International BV, dated as of April 20, 2012, as amended from time to time (the
“Exxaro Transaction”). Provided; however, any modification or amendment to the
Exxaro Transaction that results in Exxaro, or any of its affiliated entities,
owning or controlling more than fifty percent (50%) of the stock of the combined
company shall be deemed a Qualified Change of Control.

(d) Exxaro Transaction. Upon the consummation of the Exxaro Transaction, the
portion of the Option that is scheduled to vest on the first anniversary of the
Grant Date (to the extent not previously vested) shall immediately vest;
provided that the Participant is then employed by the Company and/or one off its
Subsidiaries or Affiliates on such vesting date.

(e) Forfeiture. Except as otherwise provided in Sections 4(b), the unvested
portion of the Option shall be immediately forfeited upon the Participant’s
Termination for any reason without any consideration being paid therefor.

 

2



--------------------------------------------------------------------------------

(f) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, this Option shall expire and shall
no longer be exercisable after the expiration of ten (10) years from the Grant
Date.

5. Termination.

(a) Termination by Reason of Death or Disability. If the Participant’s
Termination is by reason of death or Disability, the portion of the Option that
is held by the Participant that is vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a one-year period from the date of such Termination, but in no event
beyond the expiration of the stated term of such Option; provided, however, if
the Participant dies within such exercise period, the vested portion of the
Option held by the Participant shall thereafter be exercisable, to the extent to
which it was exercisable at the time of death, for a period of one year from the
date of such death, but in no event beyond the expiration of the stated term of
the Option.

(b) Termination Without Cause or For Good Reason. If the Participant’s
Termination is by the Company without Cause or by the Participant for Good
Reason, the vested portion of the Option that is held by the Participant at the
time of the Participant’s Termination may be exercised by the Participant at any
time within a period of 90 days from the date of such Termination, but in no
event beyond the expiration of the stated term of the Option.

(c) Termination without Good Reason. If the Participant’s Termination is by the
Participant without Good Reason, the vested portion of the Option that is held
by the Participant at the time of the Participant’s Termination may be exercised
by the Participant at any time within a period of 30 days from the date of such
Termination, but in no event beyond the expiration of the stated term of the
Option.

(d) Termination for Cause. If the Participant’s Termination is (x) by the
Company for Cause or (y) by the Participant with or without Good Reason after
the occurrence of an event that would be grounds for a Termination for Cause,
the vested portion of the Option that is held by the Participant at the time of
the Participant’s Termination may be exercised by the Participant at any time
within a period of 30 days from the date of such Termination, but in no event
beyond the expiration of the stated term of the Option.

(e) Unvested Option. Any portion of this Option that is not vested as of the
date of a Participant’s Termination for any reason shall terminate and expire as
of the date of such Termination.

6. Method of Exercise and Payment. Subject to Section 11, this Option shall be
exercised by the Participant by delivering to the Company or its designated
agent on any business day a written notice, in such manner and form as may be
required by the Company in accordance with the terms of the Plan, specifying the
number of Option Shares subject to this Option that the Participant then desires
to exercise (the “Exercise Notice”).

 

3



--------------------------------------------------------------------------------

7. Non-transferability.

(a) Restriction on Transfers. Except as provided in Section 7(b) below, this
Option, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of this
Option, or the levy of any execution, attachment or similar legal process upon
this Option, contrary to the terms of this Agreement and/or the Plan, shall be
null and void and without legal force or effect.

(b) Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of this Option to one or more members of his/her Immediate Family,
to a trust established for the exclusive benefit of one or more members of
his/her Immediate Family, to a partnership in which all the partners are members
of his/her Immediate Family, or to a limited liability company in which all the
members are members of his/her Immediate Family.

8. Entire Agreement; Amendment. This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan as in effect as of the date hereof. This Agreement may also
be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

9. Acknowledgment of Employee. The award of this Option does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

11. Withholding of Tax.

(a) General. As a condition to the distribution of Option Shares to the
Participant, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll

 

4



--------------------------------------------------------------------------------

and any other amounts payable to the Participant), equal to the minimum amount
required to be withheld to satisfy any federal, provincial, state, local and
foreign taxes of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the Option. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to issue a certificate or
book-entry transfer for such Option Shares.

(b) Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 11(a), in the event that either (i) the Shares are not listed for
trading on an established securities exchange or (ii) are not freely tradeable,
in each case, on the date the Participant exercises the Option, then the Company
shall deduct or withhold Shares having a Fair Market Value equal to the minimum
amount required to be withheld to satisfy any federal, state, local and foreign
taxes of any kind (including, but not limited to, the Participant’s FICA and SDI
obligations). In connection with Section 11(b)(ii), the Participant and the
Company agree to use commercially reasonable efforts to take such actions to
permit the Shares to be freely tradeable (e.g., implementing a 10b5-1 plan).

12. No Right to Employment. Any questions as to whether and when there has been
a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.

13. Notices. Any Exercise Notice or other notice which may be required or
permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows:

(a) If such notice is to the Company, to the attention of the General Counsel of
the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

(b) If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

14. Compliance with Laws. The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the 1934 Act and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto. The Company shall not be obligated
to issue this Option or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

5



--------------------------------------------------------------------------------

15. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

17. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

18. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

19. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRONOX INCORPORATED By:     Name: Thomas Casey Title: Chief Executive Officer
PARTICIPANT   Name: Daniel D. Greenwell
Social Security Number:                                                   



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE

I, Daniel D. Greenwell, in consideration of and subject to the performance by
Tronox LLC (together with its parent companies and subsidiaries, the “Company”),
of its obligations under Section 10 of the Employment Agreement, dated as of
May 31, 2012 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its respective affiliates and subsidiaries and
all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”). The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 10 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 10 of the Agreement,
other than the Accrued Benefits, unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and

 

D-1



--------------------------------------------------------------------------------

Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

 

D-2



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 19,
20, 21, 23, and 24 of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

 

D-3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:          DATE:     

 

D-4